Filed 12/18/15 P. v. Bahena CA1/2
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                  DIVISION TWO


THE PEOPLE,
         Plaintiff and Respondent,
                                                                     A145157
v.
CRISTIAN ZARAGOZA BAHENA,                                            (Sonoma County
                                                                     Super. Ct. No. SCR-653968)
         Defendant and Appellant.




         Defendant Cristian Zaragoza Bahena pled guilty and now appeals from the
judgment entered after his guilty plea. Defendant’s counsel has filed a brief seeking our
independent review of the record, pursuant to People v. Wende (1979) 25 Cal.3d 436, to
determine whether there are any arguable issues for review. Defendant has also been
informed of his right to file supplemental briefing, and he has not done so. After our
independent review of the record, we find no errors or other issues requiring further
briefing, and we affirm.
                                                  BACKGROUND
         A consolidated nine-count information was filed on November 4, 2014, charging
defendant with three sets of offenses that allegedly took place on three separate dates in
2013 and 2014, as well as multiple gang enhancements (§ 186.22, subd. (b)(1)(A)), and
multiple enhancements for felonies committed while on-bail.
         On January 29, 2015, defendant changed his plea pursuant to a plea agreement
with the district attorney’s office. He pled guilty to count 1, which charged that on July


                                                             1
26, 2014, he committed the felony of carrying a concealed firearm in a vehicle (§ 25400,
subd. (a)(1)); count 9, which charged that on November 20, 2013, he committed the
felony of unlawful possession of a firearm (to wit, a Glock pistol) (§ 29820, subd. (b)),
and count 5, which charged that on June 8, 2014, he committed the misdemeanor of
unlawfully possessing a dirk or dagger (§ 21310). He also admitted one gang
enhancement (§ 186.22, subd. (b)(1)(A)) and one on-bail enhancement (§ 12022.1).
Defendant entered into the plea agreement with the understanding that he faced a
maximum state prison sentence of seven years and eight months, with the possibility that
the court might grant probation.
         Defendant and his counsel signed a written Advisement of Rights, Waiver and
Plea Form for Felonies, filed January 29, 2015.1 The trial court accepted the change of
plea after finding that defendant had voluntarily and intelligently waived his
constitutional rights; that his plea and admissions were freely, voluntarily, knowingly and
intelligently made; that he understood the nature of the charges and consequences of the
pleas and admissions; and that there was a factual basis for the plea. Defense counsel
stipulated that the preliminary hearing transcripts provided the factual basis for the guilty
pleas. As part of the plea agreement, defendant also resolved two unrelated misdemeanor
cases.
         Defendant was sentenced on March 17, 2015. At the sentencing hearing,
defendant asked that the court suspend imposition of sentence and place him on probation
with “gang terms and strict supervision.” The prosecution sought the maximum
allowable state prison term under the plea agreement.
         After listening to the arguments of counsel and considering the probation officer’s
report, the trial court gave a lengthy statement of reasons for denying probation and
sentencing defendant to state prison. The trial court imposed an aggregate state prison
sentence of six years, calculated as follows. For count 1, the low term of 16 months for

         1
         The change of plea form indicates defendant would be pleading “no contest,” but
on the record he actually pled guilty. This is reflected in the reporter’s transcript and the
minutes.

                                              2
carrying a concealed firearm in a vehicle (§ 25400, subd. (a)(1)), plus the low term of two
years for the gang enhancement (§ 186.22, subd. (b)(1)(A)) for a total of three years, four
months on this count. For count 9, one third of the middle term of eight months for
unlawful possession of a firearm (§ 29820, subd. (b)), and two years for the on-bail
enhancement (§ 12022.1). The court stated that the sentence for count 9 was imposed as
a consecutive sentence to count 1 because it was a different crime committed on a
different day. Defendant was ordered to register as a gang offender (§ 186.30). The
court imposed fines, fees and assessments, and suspended imposition of a $5,400 parole
revocation restitution fine (§ 1202.44).
          At the time of sentencing, the trial judge did not award presentence custody credit
and conduct credits. Appointed appellate counsel sent a letter to the court seeking
correction of this oversight and asking for an amended abstract of judgment. On October
1, 2015, the trial court granted the request, and the amended abstract of judgment reflects
that defendant was awarded 301 actual days of custody credit and 300 days of conduct
credit.
          Defendant filed a notice of appeal challenging his sentence and the validity of the
plea. He requested a certificate of probable cause, stating simply “Bahena believes that
he was not properly advised regarding the consequences of his plea.” The trial court
denied the request for a certificate of probable cause.
                                           REVIEW
          We have reviewed the entire record as required by People v. Wende, supra, 25
Cal.3d 436.
          Defendant was at all times represented by competent counsel who ably protected
his interests.
          Defendant was advised of, understood, and waived his rights under Boykin v.
Alabama (1969) 395 U.S. 238 and In re Tahl (1969) 1 Cal.3d 122. The court ascertained
that defendant understood the rights he was waiving and the consequences of his plea.
          The sentence imposed was lawful, and the court stated its reasons for imposing the
sentence. (Cal. Rules of Court, rule 4.420.)


                                                3
       The fines, fees and assessments appear to have been authorized by statute.
       We have reviewed the credits calculations and discern no issues on which we
require further briefing.
                                    DISPOSITION
       We conclude there are no arguable issues within the meaning of People v. Wende,
supra, 25 Cal.3d 436. The judgment is affirmed.




                                                _________________________
                                                Miller, J.


We concur:


_________________________
Kline, P.J.



_________________________
Richman, J.




                                            4